          Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                       9/14/2020
                                                          :
IN RE:                                                    :
                                                          :
EX PARTE APPLICATION OF TIBERIUS :                                  19-mc-467 (VSB)
GROUP AG,                                                 :
                                                          :             ORDER
                                        Applicant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ May 11, 2020, joint letters, one filed on the public docket,

(Doc. 37), and one submitted by e-mail to chambers, detailing two pending discovery disputes in

connection with Applicant Tiberius Group AG’s request for discovery pursuant to 28 U.S.C. §

1782 and various objecting parties (“Objectors”) who are among the subjects of those discovery

requests. For the reasons stated below, (1) Applicant’s request that I strike Objectors’ Attorneys’

Eyes Only designations is DENIED and the parties are directed to further meet and confer in

accordance with this Order; (2) Applicant’s request to serve subpoenas to obtain wire transfer

information relating to Malcomines Minor Metals and BlackMetal s.r.o. Bratislava

(“BlackMetal”) is GRANTED; and (3) Applicant is advised that it is not permitted to serve

subpoenas to obtain wire transfer information relating to Samaila Ibrahim and Slavko Kilibarda.

In addition, to avoid any further misunderstandings as to the scope of Applicant’s authorization

to take discovery in connection with this action, paragraph 2(ii) of my Order dated November 6,

2019, (Doc. 12), is hereby VACATED.




                                                         1
          Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 2 of 13




         I.       Background1

         Applicant Tiberius is an asset management and metal trading company that engages in

the purchase and sale of tin concentrates in Nigeria. (Conf. Ltr. at 1.)2 Applicant contends that

during 2019, it provided over $34 million tin pre-financing for the procurement of tin

concentrates to Malcomines Ltd., through Applicant’s subsidiary. (Id. at 1–2.) Applicant further

contends that Malcomines Ltd. neither delivered all the promised shipments nor returned the

excess funding, and believes that Malcomines Ltd. sold or is selling the undelivered tin

concentrates purchased with Applicant’s funds to Applicant’s customers. (Id. at 2.)

Accordingly, Applicant initiated a legal proceeding in Nigeria (the “Nigeria Action”) to “recover

the outstanding 16 containers of tin concentrates from Malcomines [Ltd.] . . . or a refund.” (Id.)

The Lagos High Court issued an injunction restraining Malcomines Ltd. from dissipating any of

its assets within Nigeria. (Id.)

         Tiberius Group AG (“Applicant” or “Tiberius”) commenced this action in this court on

October 21, 2019 by filing an ex parte application for discovery pursuant to 28 U.S.C. § 1782.

(Docs. 6–8.) Applicant sought permission to issue subpoenas to various New York-based banks

(the “New York Banks”) seeking wire transfer information relating to Malcomines Ltd., West

African Mineral Trading Ltd. (“WAMT”), Malcomines GmbH (“Malcomines GmbH”), S&M

Pan African Mines & Logistics Ltd. (“S&M Pan African”), Full Bliss Logistics Ltd. (“Full

Bliss”), Michel Babic (“Babic”), Murtala Laushi (“Laushi”), and Malcomines Minor Metals Ltd.

(“Minor Metals,” and together with Malcomines Ltd., WAMT, Malcomines GmbH, S&M Pan

African, Full Bliss, Babic, and Laushi, the “Target Entities”). Shortly thereafter, certain of the


1
  I assume familiarity with the factual and procedural history of this case, detailed in my March 6, 2020 Opinion &
Order, and set forth only those allegations that are pertinent to the instant disputes. My summary of the factual
allegations is not intended to be and should not be construed as a finding as to the veracity of those allegations.
2
  “Conf. Ltr.” refers to the joint letter from the parties submitted by e-mail to my chambers on May 11, 2020.

                                                         2
         Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 3 of 13




Target Entities—Malcomines Ltd., Malcomines GmbH, S&M Pan African, Babic, Laushi, and

Minor Metals (together, the “Objectors”)—filed a motion to quash the subpoenas. (Doc. 17.) By

Opinion & Order dated March 6, 2020 (“March 6 Opinion” or “Mar. 6 Op.”), I granted that

motion in part and denied it in part. (Doc. 32.) Specifically, because I found that Applicant had

not sufficiently justified the breadth of the proposed subpoenas, I modified them and granted

leave to Applicant to issue subpoenas: (1) seeking information about wire transfers completed

from 2016 through the present involving non-objectors WAMT and Full Bliss; (2) seeking

information about wire transfers completed from 2018 through the present involving Objector

S&M Pan African; and (3) seeking information about wire transfers completed from 2019

through the present involving Objectors Malcomines Ltd., Malcomines GmbH, Babic, and

Laushi. (Mar. 6 Op. at 18.) Among other aspects of Applicant’s requests, I denied Applicant

leave to subpoena information about Minor Metals because Applicant had “made no allegations

about Minor Metals or its ownership . . . that would suggest it is interrelated with the other

Target Entities.” (Id. at 17.) I further directed the parties to meet and confer on the other

information sought by Applicant and submit an update within thirty days, (id. at 19), and

encouraged them to enter into a protective order to address Objectors’ stated concerns about the

disclosure of sensitive business information, (id. at 18.)

       On March 30, 2020, Applicant and Objectors submitted a joint letter proposing entry of

dueling proposed protective orders. (Doc. 34.) By endorsement dated April 2, 2020, I granted

Objectors’ request and denied Applicant’s request, (Doc. 35), and so-ordered the protective order

proposed by Objectors (“Protective Order,” (Doc. 36).)

       On May 11, 2020, the parties submitted (1) a joint letter on the public docket describing

the parties’ dispute over the interpretation of the protective order in place in this case, (Doc. 37),



                                                  3
          Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 4 of 13




and (2) a confidential joint letter by e-mail describing the parties’ dispute over Applicant

Tiberius Group AG’s request to expand the scope of the subpoenas and stated intention to issue

subpoenas seeking wire transfer information related to two new individuals.3 I address these

disputes in turn.

         II.      Applicant’s Request that Objectors’ Attorneys’ Eyes Only Designations be
                  Stricken

         Applicant requests that I strike all of Objectors’ “Attorneys’ Eyes Only” (“AEO”)

designations because they are overbroad and because Objectors have failed to provide proper

explanations of the basis for each designation. According to Applicant, Objectors have

designated as AEO every line item in the wire transfer records except one, improperly abusing

the discovery process and “prevent[ing] Tiberius . . . from being able to actually review and

analyze information that would be detrimental to Objectors in the Nigerian Action and

contemplated foreign proceedings.” (Doc. 37, at 3.) Applicant contends this is particularly

improper because many of the counterparties to the transactions are known to the industry to be

customers of Malcomines, or are former Tiberius customers. (Id. at 4.) Further, Applicant

argues, Objector has failed to satisfy its obligation under the Protective Order to explain its

designations, impairing Applicant’s ability to challenge them. (Id.)

         Objectors respond that (1) they did not actually designate all entries as AEO; (2) their

designations comply with the Protective Order, which provides that “banking information

disclosing the date, amount and counterparty of a wire to or from any entity that is not a Target

Entity is presumptively entitled to designation as Confidential – Attorney’s Eyes Only,” (Protective

Order ¶ 12); (3) they did in fact “provide a description of and explanation for the redactions”; and


3
 The parties are directed to (1) file a copy of the confidential letter in its original form under seal on the electronic
docket, and (2) to meet and confer on whether that letter can be filed on the docket in redacted form, and to propose
any redactions within 14 days.

                                                            4
          Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 5 of 13




(4) Applicant is effectively trying to relitigate the Protective Order.

         The Protective Order sets forth various definitions and procedures related to confidential

materials. Specifically, under the Protective Order, the designation of “Confidential” refers to

“such portions of such material relating to the Parties, collectively or to any of them, that contain

non-public business, commercial, financial, or personal information, the public disclosure of which is

either restricted by law or could, in the good faith opinion of the Party making such designation (the

“Designating Party”), adversely affect that Designating Party’s privacy obligations or policies,

business, commercial, financial, or personal interests.” (Protective Order ¶ 2.) Further,

“‘Attorney’s Eyes Only’ means that subset of Confidential Information . . . which would not

normally be disclosed to the Parties or to the public at large, would be maintained in confidence and

that the Designating Party in good faith believes is so personally, economically, or competitively

sensitive that disclosure would materially affect or threaten injury to personal, business, commercial

or financial interests[,] . . . include[ing], but [] not limited to, trade secrets or other highly sensitive

personal, financial, commercial or customer information.” (Id. ¶ 8.) All wire banking information

“disclosing the date, amount and counterparty of a wire to or from any entity that is not a Target

Entity is presumptively entitled” to a designation of AEO. (Id. ¶ 12.) Nevertheless, all designations

must be accompanied by “sufficient information . . . regarding the basis for the designation to

enable the non-designating Party to evaluate the basis for such designation.” (Id. ¶ 3.) To object to a

designation of confidentiality, a party must “serve on the Designating Party a written notice stating

with particularity the grounds of the objection.” (Id. ¶ 10.) If the parties cannot come to an

agreement on the designation, they may seek a ruling from me by filing a joint letter application in

accordance with Rule 3 of my Individual Rules.4 (Id.)


4
 I note that despite the fact that Rule 3 provides that letters seeking resolution of a discovery dispute must be no
more than six pages long, Applicant and Objectors submitted a joint letter of nine pages without setting forth good
cause and without seeking advance permission to do so.

                                                          5
            Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 6 of 13




           Thus, to the extent that Objectors believe they are not required to explain their

designations, that belief is incorrect and is inconsistent with the Protective Order. While

information may be presumptively designated as AEO under the Protective Order, it must still

satisfy the substantive definition of information that may be subject to the AEO designation; in

other words, the Designating Party must actually believe that the information is “so . . . sensitive

that disclosure would materially affect or threaten injury to personal, business, commercial or

financial interests.” (Id. ¶ 8.) In addition, nothing about the language or structure of the

Protective Order suggests that the presumption either (1) relieves Objectors of their obligation to

provide Applicant with sufficient “information regarding the basis for the designation[s]” to

allow Applicant to evaluate that basis, or (2) precludes Applicant from challenging that

designation.

           Because Objectors’ purported explanations for their designations do not actually set forth

a basis for the AEO designations beyond simply referring to the presumptive designation,5 I find

that they are deficient and do not satisfy the requirements of the Protective Order. However, I

also find that a wholesale striking of the designations is not warranted because Applicant has not

yet made a compelling argument as to why the particular pieces of information at issue are not

AEO within the meaning of the Protective Order. (See id. ¶ 8.)

           Accordingly, the parties are directed to further meet and confer as to the AEO


5
    For example, one of the e-mails cited by the Objectors merely states:

           Pursuant to the Court’s Protective Order dated April 2, 2020 (ECF No. 36, the “Protective Order”),
           Objectors hereby designate the following with respect to the production by UBS.

           UBS produced one Excel spreadsheet on March 6, 2020. Objectors hereby designate rows 1-2 as
           Confidential-Attorney’s Eyes Only (or “C-AEO”). We have attached in native format a copy of the UBS
           production marked in accordance with the designations set forth above: C-AEO information has been
           marked as C-AEO.

(Doc. 37-2.)

                                                            6
         Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 7 of 13




designations in light of my rulings in this Order. Specifically, Objectors shall provide more

detailed explanations for its designations consistent with this Order and the Protective Order; and

to the extent that Applicant believes the designations are unwarranted, it shall “state with

particularity the grounds of the objection.” If the parties cannot come to an agreement, they shall

submit a joint letter detailing their disputes along with copies of the relevant documents with the

disputed designations indicated. The parties may submit the documents at issue for in camera

inspection by e-mailing them to my chambers at BroderickNYSDChambers@nysd.uscourts.gov.

       III.    Applicant’s Request to Expand the Scope of the Subpoenas

       Applicant also seeks leave to issue additional subpoenas to the New York Banks seeking

wire transfers involving Minor Metals beginning May 21, 2019 and BlackMetal s.r.o. Bratislava

(“BlackMetal”), owned by Objector Babic, beginning January 1, 2019. (Conf. Ltr. 1.) Applicant

submits documents to demonstrate that Minor Metals is owned by Babic and Laushi and was

incorporated the day after Babic left his position at WAMT. (Id. Ex. A.) Applicant also submits

documents showing that BlackMetal is owned by Babic, (Id. Ex. B), and contends that the wire

transfer records produced by the New York Banks in response to the previously issued subpoenas

show wire transfers from S&M Pan-African to BlackMetal, (id. at 3–4). Applicant argues that these

documents establish a factual nexus between wire transfers of Minor Metals and BlackMetal and the

Nigerian Action. (Id.) Objectors principally argue in opposition that (1) Applicant’s request is

untimely and it has failed to show good cause for reconsideration; (2) Applicant has no basis for

expanded discovery and is simply engaging in a fishing expedition. (Id. at 5–9.)

       I find that Applicant’s proposed subpoenas as to Minor Metals and BlackMetal satisfy the

requirements for a § 1782 application. Pursuant to 28 U.S.C. § 1782, “a district court is authorized

to grant a § 1782 request where: (1) the person from whom discovery is sought resides (or is

found) in the district of the district court to which the application is made, (2) the discovery is for

                                                  7
         Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 8 of 13




use in a foreign proceeding before a foreign or international tribunal, and (3) the application is

made by a foreign or international tribunal or any interested person.” Brandi–Dohrn v. IKB

Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012). In addition, the Supreme Court has

identified the following four discretionary factors to aid district courts in determining whether to

grant § 1782 applications: “(1) whether ‘the person from whom discovery is sought is a

participant in the foreign proceeding,’ in which case ‘the need for § 1782(a) aid generally is not

as apparent’; (2) ‘the nature of the foreign tribunal, the character of the proceedings underway

abroad, and the receptivity of the foreign government or the court or agency abroad to U.S.

federal-court judicial assistance’; (3) ‘whether the § 1782(a) request conceals an attempt to

circumvent foreign proof-gathering restrictions or other policies of a foreign country or the

United States’; and (4) whether the request is ‘unduly intrusive or burdensome.’” Mees v. Buiter,

793 F.3d 291, 298 (2d Cir. 2015) (quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.

241, 264–65 (2004)). In their motion to quash, Objectors did not dispute that Applicant had

satisfied the three statutory factors and the first two Intel factors, but argued that the application

should be denied on the basis of the third and fourth Intel factors. (Mar. 6 Op. at 8.) I found that

the third factor favored Applicant. With respect to the fourth factor, although district courts

should “be permissive” when assessing relevance in the context of § 1782, In re Christen Sveaas,

249 F.R.D. 96, 107 (S.D.N.Y. 2008), I nevertheless found that “Applicant ha[d] not sufficiently

justified the breadth and scope of their discovery requests in the face of Objectors’ concerns

about intrusiveness and relevance.” (Mar. 6 Op. 16–17.) I therefore modified the subpoenas and

allowed the discovery of information whose relevance to the Nigeria Action Applicant had been

clearly established. (See supra, at 3.)

       Similarly, here, Applicant has (1) reiterated that in the Nigeria Action it seeks to recover the

outstanding containers of tin concentrates or a refund, that Malcomines is enjoined from dissipating

                                                   8
          Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 9 of 13




any assets located in Nigeria, and that Defendants have collectively diverted Applicant’s money for

their own use6; and (2) that Minor Metals and BlackMetal are interrelated with Malcomines because

they are both owned by Objector Babic, suggesting that wire transfers to or from those entities within

the specified time period—which overlaps with the events described in the application that underlie

the Nigeria Action—might have probative value in the Nigerian Action. These allegations establish

a sufficient factual nexus for the purposes of a § 1782 application.

         Objectors’ argument as to timeliness is baseless. In my March 6 Opinion, I directed the

parties to meet and confer on the additional information sought by Applicant and directed the parties

to “submit an update . . . within 30 days.” (Mar. 6 Op. at 19 (emphasis added).) I did not set a

deadline for attempts by Applicant to seek additional information; therefore, considering Applicant’s

instant request does not require reconsideration of my prior decision.

         Next, Objectors’ argument that Applicant has failed to show why it needs “more discovery”

or “why the information produced about WAMT and Malcomines Ltd. is insufficient,” (Conf. Ltr. 7–

8) suggests that Objectors believe that a § 1782 applicant must make all its discovery requests in its

initial application, and that any subsequent application must be supported by some sort of heightened

justification. Objectors supply no authority for this proposition and I decline to find such a

heightened justification is required.

         Although courts should indeed “be wary of fishing expeditions in which § 1782

applicants seek new tidbits they can use as the basis to bring litigation, rather than support the


6
 Objectors claim that “the basis for Tiberius’s entire application keeps changing.” (Conf. Ltr. 7.) According to
Objectors, Applicant’s original basis for discovery differs significantly from its current asserted basis that “Tiberius
has reason to believe that Malcomines Ltd., Babic and/or Laushi have absconded with the excess funding, have sold,
or are in the process of selling, the undelivered balance of tin concentrate, through Malcomines or related entities
and individuals, and have diverted the outstanding prepayment balance for their own purposes.” (Id. at 7–8.) I
disagree with Objectors that this assertion materially differs from the assertions made in Applicant’s previous
submissions; for example, in Applicant’s declaration support of its initial ex parte application, it stated that “Tiberius
has reason to believe that Malcomines Ltd. has simply absconded with the excess funding, and has sold, or in in the
process of selling, the undelivered balance of tin concentrate, and intends to use the outstanding prepayment balance
and proceeds from the sale of the undelivered tin concentrate to capitalize its new Swiss affiliate, Malcomines
GmbH,” jointly owned by Babic and Laushi. (Meredith Decl. ¶¶ 12, 38.)

                                                            9
        Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 10 of 13




claims they have already made,” Deposit Ins. Agency v. Leontiev, No. 17MC00414GBDSN,

2018 WL 3536083, at *9 (S.D.N.Y. July 23, 2018) (citing In re Certain Funds, Accounts, &/or

Inv. Vehicles Managed by Affiliates of Fortress Inv. Grp. LLC, No. 14-CV-1801 (NRB), 2014

WL 3404955, at *6 (S.D.N.Y. July 9, 2014), aff’d sub nom. Certain Funds, Accounts &/or Inv.

Vehicles v. KPMG, L.L.P., 798 F.3d 113 (2d Cir. 2015)), Objectors have not set forth a

compelling reason to believe Applicant’s request conceals an opportunistic effort to seek out

information in support of additional litigation; to the contrary, the information Applicant now

seeks is similar to the information that was the subject of their initial application and bears a

similar connection to the Nigeria Action. In contrast, the Objectors cite cases where district

courts have denied applications as fishing expeditions involved requests for discovery that was

significantly more attenuated from the merits of the foreign litigation than in the instant case.

See In re Postalis, No. 18-MC-497 (JGK), 2018 WL 6725406, at *4 (S.D.N.Y. Dec. 20, 2018)

(denying application which sought information from U.S. bank, even though only bank subsidiaries

were parties to the foreign litigation); Deposit Ins. Agency, 2018 WL 3536083, at *9 (denying

application for discovery of opposing party’s personal assets where that information was not relevant

to the merits of the claim); Ayyash v. Crowe Horwath LLP, No. 17-MC-482 (AJN), 2018 WL

2976017, at *3 (S.D.N.Y. June 13, 2018) (denying request that explicitly made clear that applicant

was attempting to sort out legal and financial relationships to determine who he could “seek recovery

from”); In re Apotex Inc., No. M12-160, 2009 WL 618243, at *4 (S.D.N.Y. Mar. 9, 2009) (finding

request unduly intrusive and burdensome where it required non-party to “perform onerous searches

and then review voluminous documents for a potentially small subset of [] documents that date back

nearly thirty years”).

        Accordingly, Applicant is granted permission to serve subpoenas on the New York Banks

seeking information on wire transfers involving Minor Metals beginning May 21, 2019 and

                                                 10
        Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 11 of 13




BlackMetal beginning January 1, 2019. These subpoenas should be substantially in the form

proposed by Applicant in its initial ex parte application, (see, e.g. Doc. 7-1), and modified and

approved by me on November 6, 2019, (Doc. 12.) If Applicant seeks to deviate that form beyond

merely substituting the relevant bank, Target Entity, and date range, it must seek permission from

me.

        IV.     Applicant’s Intention to Serve Additional Subpoenas

        Finally, Applicant states that it intends to issue subpoenas for wire transfers involving

Samila Ibrahim and Slavko Kilibarda, co-owners of Objector S&M Pan-African, from January 1,

2018, to the present. Applicant does not seek leave to issue these subpoenas, but contends it may

do so on its own initiative pursuant to my November 6, 2019 Order “authorizing Tiberius to

serve additional subpoenas on the Domestic Banks.” (Conf. Ltr. 4.)

        In my November 6, 2019 Order, I “authorized [Applicant] to take discovery relating to

issues identified in the Application and the supporting Memorandum of Law in accordance with

the Federal Rules of Civil Procedure and the Rules of this Court, including by. . . serving

additional subpoenas on the Domestic Banks for the production of documents and/or depositions

as Applicant reasonably determines to be appropriate.” (Doc. 12.) In other words, I granted

Applicant leave to serve additional subpoenas to the extent they sought information related to the

issues identified in the initial application and supporting documents.

        Here, while Applicant’s moving papers set forth allegations about S&M Pan-African and

its alleged involvement in the events underlying the Nigeria Action, the papers did not identify

Ibrahim or Kilibarda or detail their role in those events. Any subpoenas seeking information

about either individual therefore falls outside the limited authorization provided by the

November 6, 2019 Order, and Applicant must seek leave of Court to issue such subpoenas.

Further, in the interests of avoiding any additional misunderstandings about the language of the

                                                   11
        Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 12 of 13




November 6, 2019 Order, the limited additional authorization provided by the Order in

paragraph 2(ii) is hereby VACATED. Applicant must make a new application for any additional

subpoenas it seeks to issue on New York entities in connection with the Nigeria Action.

        V.      The Meet and Confer Requirement

        Both Applicant and Objectors contend that the other party’s participation in the meet and

confer process was deficient. The parties are advised that they must redouble their efforts to

meet and confer in good faith.

        Accordingly, it is hereby:

        ORDERED that Applicant’s request that I strike all of Objectors’ Attorneys’ Eyes Only

designations is DENIED. Objectors are directed to provide Applicant with the bases for their

designations, and to the extent Applicant disagrees with those bases, it must set forth its

objections with particularity. If, after meeting and conferring, the parties cannot come to an

agreement, they may submit a joint letter consistent with my individual rules to me seeking

guidance.

        IT IS FURTHER ORDERED that Applicant’s request to serve subpoenas on the New

York Banks seeking information on wire transfers involving Minor Metals beginning May 21, 2019

and BlackMetal beginning January 1, 2019 is GRANTED. These subpoenas should be substantially

in the form proposed by Applicant in its initial ex parte application, (see, e.g. Doc. 7-1), and modified

and approved by me on November 6, 2019, (Doc. 12.) If Applicant seeks to make any non-clerical

deviations from that form, it must seek permission from me.

        IT IS FURTHER ORDERED that the portion of my November 6, 2019 Order granting

Applicant authorization to serve “additional subpoenas on the Domestic Banks for the production

of documents and/or depositions as Applicant reasonably determines to be appropriate,” (Doc.

12, at ¶ 2(ii)), is VACATED.

                                                   12
        Case 1:19-mc-00467-VSB Document 38 Filed 09/14/20 Page 13 of 13




       IT IS FURTHER ORDERED the parties are directed to (1) file a copy of the confidential

letter in its original form under seal on the electronic docket, and (2) to meet and confer on

whether that letter can be filed on the docket in redacted form, and to propose any redactions

within 14 days.

       IT IS FURTHER ORDERED that counsel for Applicant and Objectors shall submit

proposed redactions to this Opinion & Order within 14 days. I will review those redactions and

will file the Opinion & Order on the public docket in redacted form, if appropriate. If they do

not submit proposed redactions within that time, I will file this Opinion & Order on the public

docket in its current form.

SO ORDERED.

Dated: September 14, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                 13
